 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MADIHA MINER,                                     No. 2:19-cv-01574 JAM AC (PS)
12                       Plaintiff,
13           v.                                         ORDER TO SHOW CAUSE
14    WASHINGTON STATE,
15                       Defendant.
16

17          On August 30, 2019, this court rejected plaintiff’s complaint with leave to amend within

18   30 days. ECF 26. That deadline has now passed, and plaintiff has not filed the anticipated

19   amended complaint. Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show

20   cause, in writing, within 14 days, why the failure to file an amended complaint should not result

21   in a recommendation that this case be dismissed for failure to prosecute. The filing of an

22   amended complaint within this timeframe will serve as cause and will discharge this order. If

23   plaintiff fails to respond, the court will recommend dismissal of his case pursuant to Local Civil

24   Rule 110.

25   DATED: October 2, 2019

26

27

28
